Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claim 1-14 and 19-35 is pending.
Claims 5, 6, 8-10 13-14, 19-26 and 34-35 is withdrawn.
Claims 1-4, 7, 11-12 and 27-33 is examined herewith.
Applicant's election with traverse of Group I (claims 1-12 and 27-33) and the species of memantine, donepezil and N-[4-(1-Cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4- yl)acetamide, in the reply filed on 12/16/2020 and 12/29/2020 is acknowledged.  The traversal is on the ground(s) that (1) there would not be a serious search burden on the examiner.  This argument is not found to be persuasive because the issue of search burden is only applicable in restrictions filed under 35 USC 111 and 121 (cased filed under U.S. practice).  The instant application is a National Stage filing of an international application made under 35 USC 371.  Accordingly, Unity of Invention rules were applied in the Restriction mailed 10/28/2020.  In that Office Action, the examiner clearly and unambiguously explained that lack of unity of invention was found in view of the prior art over Zlomuzica, Richter and Khan.  
Regarding Applicant’s argument as to 37 CFR 1.475(b), Applicant is reminded that the regulation is only applicable when prior art is not available to break unity of invention.  When prior art is not available to break unity of invention, the claims may still be restricted to the groupings set forth under 37 CFR 1.475(b).  Prior art breaks unity of invention among all claims and groups because the prior art is evidence that the claim(s) lack novelty or an inventive step and it is proof that the claim(s) do not contain a special technical feature that distinguishes the claim(s) over the prior art.  If unity of 
PCT Rules 13.3 states that: 

Determination of Unity of Invention Not Affected by Manner of Claiming.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

The Restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on January 29, 2019, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 11-12, 27-31 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Atri (Cumulative, additive benefits of memantine/donepezil combination over component monotherapies in moderate to severe Alzheimer’s dementia: a pooled area under the curve analysis, Alzheimer's Research & Therapy (2015) 7:28, pages 1-12) and Nirogi (US 2014/0135304) of record.

Atri teaches that It has been more than two decades since the first cholinesterase inhibitor (ChEI) was approved for Alzheimer’s disease (AD) dementia and more than a decade since an agent from a distinct pharmacological class of treatment — memantine, the uncompetitive N-methyl-D-aspartate (NMDA) receptor antagonist was approved (page 1, left column, first paragraph).  Atri teaches that results from this large pooled AUC analysis of randomized-trial data in moderate to severe A AD provide significant support that memantine add-on combination with donepezil provides benefits that are additive, compared with benefits of individual monotherapies, and that continue to accumulate over six months of treatment (page 11, conclusions). 
Atri does not disclose N-[4-(1-Cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4- yl)acetamide.
Nirogi teaches N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride, N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide (claim 3) are H3 receptor of the nervious system (claim 12-14). Nirogi teaches that the compounds and their pharmaceutically acceptable salts thereof, in admixture with pharmaceutical acceptable excipient. Nirogi teaches that the compounds are useful in the treatment of cognitive disorder, dementia (claim 12-13).  Nirogi teaches that the dose of the active compounds can vary depend ing on factors Such as the route of administration, age and weight of patient, nature and severity of the disease to be treated and similar factors. Therefore, any reference hereinto a pharmacologically effective amount of the compounds of general formula (I) refers to the aforementioned factors. A proposed dose of the active compounds of this invention, for either oral or parenteral administration, to an average adult human (paragraph 0084).  Nirogi teaches the compounds in a dose of 1 mg, 5 mg or 10 mg per kilogram (Example 55).
It would have been obvious to one of ordinary skills in the art to combine memantine, donepezil and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide to treat dementia and/or Alzheimer’s disease.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which 
	With regard to the dosing of memantine and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide; Atri teaches that memantine is administered in a dose of (immediate-release formulation, 10 mg/b.i.d., or extended-release formulation, 28 mg q.d. and Nirogi teaches the compounds in a dose of 1 mg, 5 mg or 10 mg per kilogram.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of memantine and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide  provided in the composition, according to the guidance provided by both Atri and Nirogi, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, cognitive disorders in a patient. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atri (Cumulative, additive benefits of memantine/donepezil combination over component monotherapies in moderate to severe Alzheimer’s dementia: a pooled area under the curve analysis, Alzheimer's Research & Therapy (2015) 7:28, pages 1-12) and Nirogi (US 2014/0135304) of record as applied to claims 1-4, 7, 11-12, 27-31 and 33 above, and further in view of Doody (Safety and Tolerability of Donepezil at Doses up to 20 mg/day, Drugs Aging 2008; 25 (2): 163-174).
Atri and Nirogi as cited supra.
Neither Atri nor Nirogi disclose the dosage of Donepezil.
Doody teaches that Donepezil is licensed for the treatment of mild-to-moderate Alzheimer’s disease (AD) at doses of 5–10 mg/day and has recently been approved in the US for severe AD. Multiple studies have suggested that donepezil 10 mg/day provides additional cognitive and functional benefits over the 5 mg/ day dose. Higher doses of donepezil, if safe and well tolerated, might provide further benefits for patients with AD (abstract).  It would have been obvious to optimized the dosing of donepezil. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of donepezil provided in the composition, according to the guidance provided by Doody, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion

Claims 1-4, 7, 11-12, 27-33 is rejected.
No claims are allowed.



COMMUNICATION

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627